Case 19-06729       Doc 13   Filed 03/29/19 Entered 03/29/19 13:02:08          Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                       )   BANKRUPTCY CASE
                                              )
 CATHERINE A. BECKER,                         )   NO.: 19-06729
                                              )
          Debtor,                             )   CHAPTER 7
                                              )
                                              )   JUDGE: LASHONDA A. HUNT
                                              )


                                NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON April 10, 2019 at 10:00 a.m., or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable LaShonda A.
 Hunt, U.S. Bankruptcy Judge, 219 S. Dearborn St., Room 719, Chicago, Illinois 60604,
 and shall then and there present the attached Motion and at which time you may appear if
 you so desire.

                                  CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at
 the U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on March 29,
 2019, with proper postage prepaid.

                                                  McCalla Raymer Leibert
                                                  Pierce, LLC

                                                  /s/Dana O'Brien
                                                  Dana O'Brien
                                                  ARDC# 6256415

                                                  1 N. Dearborn Suite 1200
                                                  Chicago, IL 60602
                                                  (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-06729     Doc 13    Filed 03/29/19 Entered 03/29/19 13:02:08     Desc Main
                              Document     Page 2 of 5


                          NOTICE OF MOTION ADDRESSES

 To Trustee:                                      by Electronic Notice through ECF
 Frances Gecker
 1327 W. Washington Boulevard
 Suite 5G-H
 Chicago, IL 60607

 To Debtor:                                       Served via U.S. Mail
 Catherine A. Becker
 3101 Lynnwood Ct
 Streamwood, Il 60107

 Catherine A. Becker
 233 E. Streamwood Blvd
 Streamwood, IL 60107


 To Attorney:                                     by Electronic Notice through ECF
 James Engel
 2071 Irving Park Road
 Hanover Park, IL 60133

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-06729         Doc 13     Filed 03/29/19 Entered 03/29/19 13:02:08           Desc Main
                                     Document     Page 3 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                            )   BANKRUPTCY CASE
                                                  )
CATHERINE A. BECKER,                              )   NO.: 19-06729
                                                  )
         Debtor,                                  )   CHAPTER 7
                                                  )
                                                  )   JUDGE: LASHONDA A. HUNT
                                                  )



                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered

on the property located at 3101 Lynnwood Ct, Streamwood, Illinois 60107 be Modified stating

as follows:

   1.         On March 12, 2019, the above captioned Chapter 7 was filed.

   2.         Nationstar Mortgage LLC d/b/a Mr. Cooper services the first mortgage lien on the

              property located at 3101 Lynnwood Ct, Streamwood, Illinois 60107.

   3.         The debt is based on a April 24, 2014, Mortgage and Note in the original sum of

              $93,200.00.

   4.         As of March 26, 2019 the funds necessary to pay off Nationstar Mortgage LLC d/b/a

              Mr. Cooper on the above captioned account were approximately $96,642.87.

              Additional interest advances and charges may have accrued under the security

              instrument through the presentment of this motion. The Debtor's schedules list the

              fair market value of said property at $105,000.00.         According to the Debtor's

              schedules, there are other liens on the property totaling $20,953.46.
Case 19-06729     Doc 13     Filed 03/29/19 Entered 03/29/19 13:02:08          Desc Main
                               Document     Page 4 of 5


 5.    The account is currently due and owing to Nationstar Mortgage LLC d/b/a Mr.

       Cooper for the June 2018 current mortgage payment and those thereafter.

 6.    Attorney’s fees and costs for this motion are due in the amount of $931.00.

 7.    The Debtor's mailing address is different from 3101 Lynnwood Ct, Streamwood,

       Illinois 60107.

 8.    The Debtor has no equity in the property located at 3101 Lynnwood Ct, Streamwood,

       Illinois 60107 for the benefit of unsecured creditors.

 9.    Nationstar Mortgage LLC d/b/a Mr. Cooper continues to be injured each day it

       remains bound by the Automatic Stay.

 10.   Nationstar Mortgage LLC d/b/a Mr. Cooper is not adequately protected.

 11.   The property located at 3101 Lynnwood Ct, Streamwood, Illinois 60107 is not

       necessary for the Debtor's reorganization.

 12.   The Debtor has scheduled an intention to surrender the property.

 13.   Nationstar Mortgage LLC d/b/a Mr. Cooper directly or through an agent, has

       possession of the promissory note and held the note at the time of filing of the

       Movant’s Motion for Relief from the Stay.

 14.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(a)(3) should be waived.
Case 19-06729       Doc 13    Filed 03/29/19 Entered 03/29/19 13:02:08          Desc Main
                                Document     Page 5 of 5




       WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.


                                                  Nationstar Mortgage LLC d/b/a Mr. Cooper

                                                  McCalla Raymer Leibert Pierce, LLC

                                       By:        /s/Dana O'Brien
                                                 Dana O'Brien
                                                 Illinois Bar No. 6256415
                                                 Attorney for Creditor
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 Phone: (312) 346-9088
                                                 Fax: (312) 551-4400
                                                 Email:
                                                 ILpleadings@mrpllc.com
